DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuessler (US 2016/0089528 A1) in view of Fangrow et al. (US 2014/0303601 A1).
With regard to claim 1, Schuessler discloses An enteral feeding connector (Fig. 8a), comprising: a stem member of a male enteral feeding connector (13) configured to fit inside a shroud skirt (51) of a female enteral feeding connector; wherein an end of the stem member comprises a taper funnel-shaped opening (19); and an outer radial surface of the end of the stem member is shaped to match a profile of an inner radial surface of the shroud skirt (see Fig. 8b), such that the outer radial surface of the end of the stem member is flush with the inner radial surface of the shroud skirt when the stem member is disposed within the shroud skirt.
However, Schuessler does not disclose a positive taper funnel-shaped opening on a male stem member. 
Fangrow teaches a positive taper funnel-shaped opening on a male stem member (Fig. 5a, at element 212), the funnel-shaped opening is concave (226c) in a direction from the proximal end to the distal end, wherein the outer radial surface of the end of the stem member is uniform, such that the outer radial surface of the stem member is substantially cylindrical (see Fig. 5a, at element 226a, the outer surface of the stem is uniform such that there is a constant taper from proximal to distal end).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify taper of Schuessler to include a positive funnel-shaped taper that is concave as taught by Fangrow for the purpose of assisting in the aiding in fluid flow due to an opening and closing of an internal valve ([0190]). 


With regard to claim 2, Schuessler discloses the claimed invention except for a positive taper. 
Fangrow teaches a positive taper funnel-shaped opening on a male stem member (Fig. 5a, at element 212), the funnel-shaped opening is concave (226c) in a direction from the proximal end to the distal end.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify taper of Schuessler to include a positive funnel-shaped taper that is concave as taught by Fangrow for the purpose of assisting in the aiding in fluid flow due to an opening and closing of an internal valve ([0190]). 

With regard to claim 5, Schuessler discloses wherein the female enteral feeding connector is coupled to a distal end of an enteral feeding container or fluid delivery apparatus ([0045], see at 23).
With regard to claim 6, Schuessler discloses wherein the enteral feeding container or fluid delivery apparatus comprises a reservoir, a syringe, or an intravenous bag delivery tube ([0045], nutrient bag and tubing source).
With regard to claim 7, Schuessler discloses wherein the stem member is located at a proximal end of an enteral feeding delivery tip ([0045]).
With regard to claim 8, Schuessler discloses wherein the female enteral feeding connector further comprises a skirt slip (49) configured to couple to the male enteral feeding connector.
With regard to claim 9, Schuessler discloses wherein a distal and of the skirt slip includes a threaded portion configured to screw into, or onto, the male enteral feeding connector (fig. 8b, element 49 is configured to screw into the mail portion).
With regard to claim 10, Schuessler discloses the claimed invention except for a positive taper. 
Fangrow teaches a positive taper funnel-shaped opening on a male stem member (Fig. 5a, at element 212), the funnel-shaped opening is concave (226c) in a direction from the proximal end to the distal end to aid in fluid transfer between the female enteral feeding connector and the male connector ([0190]).


With regard to claim 11, Schuessler discloses An apparatus (Fig. 8a), comprising: a female enteral feeding connector (15) having a shroud skirt (51); a male enteral feeding connector (13) having a stem member (41) configured to fit inside the shroud skirt (Fig. 8b), the stem member having a taper funnel-shaped opening (35/19); wherein an outer radial surface of the end of the stem member is shaped to match a profile of an inner radial surface of the shroud skirt (fig. 8b).
Schuessler discloses the claimed invention except for a positive taper. 
Fangrow teaches a positive taper funnel-shaped opening on a male stem member (Fig. 5a, at element 212), the funnel-shaped opening is concave (226c) in a direction from the proximal end to the distal end, wherein the outer radial surface of the end of the stem member is uniform, such that the outer radial surface of the stem member is substantially cylindrical (see Fig. 5a, at element 226a, the outer surface of the stem is uniform such that there is a constant taper from proximal to distal end).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify taper of Schuessler to include a positive funnel-shaped taper that is concave as taught by Fangrow for the purpose of assisting in the aiding in fluid flow due to an opening and closing of an internal valve ([0190]). 
With regard to claim 12, Schuessler discloses wherein the outer radial surface of the end of the stem member is flush with the inner radial surface of the shroud skirt when the stem member is disposed within the shroud skirt (Fig. 8b).
With regard to claim 13, Schuessler discloses the claimed invention except for a positive taper. 
Fangrow teaches a positive taper funnel-shaped opening on a male stem member (Fig. 5a, at element 212), the funnel-shaped opening is concave (226c) in a direction from the proximal end to the distal end.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify taper of Schuessler to include a positive funnel-shaped taper that is concave as taught by Fangrow for the purpose of assisting in the aiding in fluid flow due to an opening and closing of an internal valve ([0190]). 
With regard to claim 16, Schuessler discloses wherein the female enteral feeding connector is coupled to a distal end of an enteral feeding container or fluid delivery apparatus comprises a reservoir, a syringe, or an intravenous bag delivery tube ([0045], nutrient bag and tubing source). ([0045], see at 23).
With regard to claim 17, Schuessler discloses wherein the stem member is located at a proximal end of an enteral feeding delivery tip ([0045]).
With regard to claim 18, Schuessler discloses wherein the female enteral feeding connector further comprises a skirt slip (49) configured to couple to the male enteral feeding connector.
With regard to claim 19, Schuessler discloses wherein a distal and of the skirt slip includes a threaded portion configured to screw into, or onto, the male enteral feeding connector (fig. 8b, element 49 is configured to screw into the mail portion).
With regard to claim 20, Schuessler discloses the claimed invention except for a positive taper. 
Fangrow teaches a positive taper funnel-shaped opening on a male stem member (Fig. 5a, at element 212), the funnel-shaped opening is concave (226c) in a direction from the proximal end to the distal end to aid in fluid transfer between the female enteral feeding connector and the male connector ([0190]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify taper of Schuessler to include a positive funnel-shaped taper that is concave as taught by Fangrow for the purpose of assisting in the aiding in fluid flow due to an opening and closing of an internal valve ([0190]). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-13, 16-20 have been considered but are moot because the new ground of rejection does not rely on the same rejection applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments are the same as those provided in the after-final filed 2/1/21. As discussed under AFCP 2.0 amendments to the claims did not appear to overcome the current rejection. Specifically, Fangrow, while teaching a tapered stem member, the taper could be considered uniform in that it uniformly tapers at the same rate from proximal to distal end. Therefore, it was suggested that alternate claim language be used to recite the structural differences. For example, the outer diameter of the stem member is the same or unchanging from proximal to distal end. Further, for search and consideration, it may be helpful to provide a functional recitation as to the importance of this particular structural modification.
Applicant has not provided any additional remarks regarding the amendment and why it overcomes the Final Rejection. Therefore, Fangrow is still being used to reject the claims as amended.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783